Appeal from an order granting a motion to add at the foot of a judgment a provision making certain directions not contained in the judgment, and from an order punishing appellant for contempt for failing to comply with the first named order. The first named order is reversed on the law, with ten dollars costs and disbursements to appellant, and the motion denied, without costs, on the ground that the court was without authority to make any changes in the judgment, which was a judgment of the Appellate Division and not of the Special Term. (6 Carmody’s New York Practice, § 831; Nassau County Trust Co. v. Saleeby, 254 App. Div. 687; Macomber v. Sterling, 230 id. 598; Kirkpatrick Home for Childless Women v. Kenyon, 209 id. 179.) Furthermore, if modification in matter of substance is required, then there must be a remission to the arbitrators. (Civ. Prae. Act, § Í462, subd. 4.) On the second appeal, order reversed on the law, without costs, and motion denied, without costs. Since the court had no authority to make the first named order, there was no power to punish for contempt for a disobedience thereof. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.